Citation Nr: 0814351	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-09 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that granted service connection and a 30 
percent evaluation for the veteran's PTSD.

Upon receipt of additional information, the RO granted a 50 
percent evaluation in February 2006.  The matter is now 
before the Board for consideration.


FINDING OF FACT

The veteran's PTSD at this time is not manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.


CONCLUSION OF LAW

The criteria for a higher disability rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's PTSD is evaluated as 50 percent disabling under 
DC 9411.  38 C.F.R.  § 4.130.  The veteran's PTSD has been 
evaluated under the general rating formula for mental 
disorders.  Under these criteria, a 70 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Ed. (DSM-IV) at 32).  A GAF score of 51-60 
indicates moderate symptoms (e. g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning (e. 
g. few friends, conflicts with peers or co-workers).  A score 
of between 61 and 70 represents some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships (emphasis in original).  DSM-IV at 32; 38 
C.F.R. § 4.125. DSM-IV at 32; 38 C.F.R. § 4.125. 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).

The veteran had a VA exam in October 2004, and reported daily 
memories of his experiences in Vietnam.  He indicated that he 
does not like crowds and does not socialize or befriend 
anyone; he sleeps hours at a time, 4-6 hours total; he does 
not nap; and he dreams about once per month.  He reported low 
energy and inconsistent concentration.  He indicated he liked 
golfing, but stated that he did not have the time or energy 
to play.  He reported irritability but denied an exaggerated 
startle response.

The veteran denied suicidal or homicidal ideation and 
admitted to a quick temper.  He indicated that his temper can 
be explosive in that he will talk loudly or yell. He denied 
symptoms consistent with a hypomanic or manic episode, 
anxiety, and psychosis.  He indicated that he avoided talking 
and thinking about his experiences in Vietnam.

The veteran was unable to describe his routine since it 
frequently changes.  However, he noted that he works 
approximately 60 hours per week and does chores around the 
house.  He indicated that he lives with his girlfriend of 20 
years and drinks 3 to 5 alcoholic beverages a day.

As for employment, the veteran is a truck driver and has been 
employed with his current company for 7 years, prior to which 
he was self-employed for 12 years, and worked for a company 
for 12 years prior to self-employment.  He indicated that he 
had never been fired and had no problems interacting with his 
coworkers.  He missed one day of work in the last year due to 
symptoms.

The veteran was diagnosed as having chronic PTSD with a GAF 
score of 53.  The examiner indicated that he re-experiences 
events from Vietnam, has increased arousal, engages in 
avoidance behaviors, and has limited social contact.  

Based upon the symptoms found and described, the VA exam 
weighs against a 70 percent rating as it fails to show 
occupational and social impairment with deficiencies in most 
areas.  If fact, the report provides evidence against such a 
finding, clearly indicating that the veteran can work and 
interact with people. 

The Board also reviewed VA outpatient treatment records.  A 
record dated September 2004 indicates that the veteran was 
seen and treated in June for sleep difficulties and 
nightmares.  He indicated experiencing intrusive memories 
daily and flashbacks accompanied by sweat, racing heart, 
tensing, and shakiness once a month.  He indicated that he 
avoided conversations about trauma and his war experiences 
and avoided people that triggered memories of those events.  
He said he avoids crowds, loud noises, and has few friends.  
He indicated diminished interest and participation in 
activities he previously enjoyed, and stated that he 
occasionally plays golf, otherwise he stays home with his 
girlfriend.  

He indicated that he could relate to people at work and have 
loving feelings towards his girlfriend, but feels estranged 
and disconnected from others.  He expressed emotional numbing 
and a feeling of a foreshortened future.  He also indicated 
he is easily irritated and angered, has difficulty 
concentrating, is hypervigilant, and has a heightened startle 
response.  He indicated occasional hallucinatory experiences.  
The examiner indicated that the PTSD impacts his relationship 
and social functioning on a daily basis and is a loner by 
preference.  His GAF score was assessed at 65.

A record dated January 2005 indicates that the veteran had 
continued nightmares and a GAF of 65.  A May 2005 record 
indicates that the veteran's girlfriend wrote a letter 
describing the veteran's behavior while sleeping such as 
sobbing, attempting to run, and thrashing about.  During a 
July 2005 appointment, he indicated that he was leaving the 
trucking business and taking a warehouse job.  Each record 
indicated that the veteran was well groomed and cooperative, 
with appropriate psychomotor activity; good eye contact; 
fluent speech at a normal rate, tone and volume; stable 
effect; eurythmic mood; and logical thought process.  The 
veteran denied suicidal and homicidal ideation and had no 
evidence of delusions or hallucinations.  He was also 
oriented to person, place, and date and his memory, insight 
and judgement were intact, all facts providing more evidence 
against this claim.  No additional GAF scores were provided.

Based upon the symptoms found and described in the VA 
outpatient treatment records and in the VA exam, a 70 percent 
rating is not warranted as the evidence fails to show 
occupational and social impairment with deficiencies in most 
areas due to symptoms such as suicidal ideation, obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  The Board further finds that the 
evidence fails to show entitlement to a 100 percent rating 
under DC 9411, as the veteran does not have total 
occupational and social impairment.

In addition, the GAF scores weigh against an increased 
rating.  The GAF score at the October 2004 VA exam was 53, 
which indicates moderate symptoms OR moderate difficulty in 
social, occupational, or school functioning.  The GAF score 
assigned prior to the VA exam and subsequent to the VA exam 
was 65, which represents some mild symptoms OR some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  DSM-IV at 32; 38 C.F.R. § 
4.125. DSM-IV at 32; 38 C.F.R. § 4.125.  

The Board also considered lay statements submitted by the 
veteran's girlfriend and acquaintances.  However, their 
statements fail to show that the veteran has occupational and 
social impairment to a degree warranting a 70 percent rating 
under DC 9411.  

It is important for the veteran to understand that the Board 
does not dispute the fact that the veteran has problems with 
his PTSD.  However, the problem the veteran describes 
indicates a 50 percent disability evaluation is in order.  If 
the veteran did not have problems associated with this PTSD, 
the current 50 percent evaluation could not be justified.

It is also important for the veteran to understand that the 
current evidence of record does not always clearly support 
the current disability evaluation, let alone a higher 
evaluation. 

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's PTSD does not more 
closely approximate a 70 percent rating, as his symptoms do 
not cause occupational and social impairment with 
deficiencies in most areas.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  The Board finds that the post-service medical record, 
as a whole, provides evidence against a finding that the 
veteran meets the 70 percent criteria for PTSD.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater 50 percent for PTSD.  38 C.F.R.  § 4.3. 
The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which held that notice 
complying with section § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate an 
increased rating claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Board finds that this has been done in this 
case in light of the letter sent to the veteran by the RO. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO in light of recent decisions of the Court, 
the Board finds that there have been no notice errors that 
have resulted in any prejudice to the appellant or affected 
the essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted private records, 
lay statements, and buddy statements.  The veteran was 
afforded a VA medical examination in October 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


